Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 4th day of February,
2019 and shall be effective as of January 1, 2019, by and between Global GP LLC,
a Delaware limited liability company (the “Company”), and Edward J. Faneuil (the
“Executive”).

 

WHEREAS, pursuant to that certain Employment Agreement between the Company and
the Executive effective as of January 1, 2018 (the “2018 Employment Agreement”),
the Company employed the Executive as the Executive Vice President and General
Counsel of the Company and the Executive also served as the Executive Vice
President and General Counsel of Global Partners LP, a Delaware limited
partnership (the “Partnership”) of which the Company is the general partner; and

 

WHEREAS, the Company and the Executive have negotiated mutually agreeable terms
for the Executive’s continued employment by the Company for a new term of three
years commencing as of January 1, 2019.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which the Company and the
Executive each acknowledges, the Company and the Executive hereby agree as
follows:

 

1.             Employment and Term of Employment.

 

(a)           Subject to the terms of this Agreement, the employment term
hereunder will commence as of January 1, 2019 (the “Effective Date”) and
continue through December 31, 2021.  So long as the Executive is then employed
by the Company, the Company and the Executive agree to begin discussions
concerning the renewal of this Agreement in the second calendar quarter of 2021,
with the objective of reaching a final agreement regarding such renewal by the
end of December 2021.  Absent the receipt by either party from the other party
of a notice not to renew this Agreement as provided in Section 1(b) below (and
so long as the Executive has remained employed by the Company hereunder), the
term of this Agreement shall be automatically extended from December 31, 2021
through April 15, 2022 to allow for finalization of new short-term and long-term
incentive payment plans.

 

(b)           Either the Company or the Executive may provide the other with
prior written notice of its or his desire not to renew this Agreement, delivered
in accordance with Section 20 (“Notice”) at least ninety (90) days in advance of
January 1, 2022, in which case this Agreement shall terminate at 11:59 p.m. on
December 31, 2021 and the Executive shall receive the compensation set forth in
Section 7(e) below.

 

(c)           Notwithstanding anything to the contrary in this Section 1, either
the Company or the Executive may terminate the Executive’s employment with the
Company at any time, subject to the terms and conditions of Section 7 hereof.

 

(d)           The term that the Executive is employed hereunder (as it may be
extended and/or renewed) is referred to herein as the “Term.”

 

--------------------------------------------------------------------------------



 

2.             Position and Duties.  During the Term, the Company shall employ
the Executive as the Executive Vice President and General Counsel of the Company
and he also shall serve as the Executive Vice President and General Counsel of
the Partnership, or in such other positions as the parties mutually agree.   The
Executive shall have such powers and duties and responsibilities as are
customary to such position and as are assigned to the Executive by the Board of
Directors of the Company (the “Board”) or the President and Chief Executive
Officer of the Company in connection with the Executive’s service as chief legal
officer of the Company and of the Partnership.  The Executive’s employment shall
also be subject to the policies maintained and established by the Company that
are of general applicability to the Company’s employees, as such policies may be
amended from time to time.

 

3.             Other Interests; Non-Competition and Non-Solicitation.

 

(a)           During the Term, the Executive shall devote his full time,
attention, energies and business efforts during normal business hours to his
duties and responsibilities as the Executive Vice President and General Counsel
of the Company and of the Partnership and its subsidiaries.  The Partnership and
its subsidiaries are sometimes hereinafter referred to collectively as the
“Partnership Group”.  During the Term, except as otherwise restricted by the
non-competition covenants set forth in Annex I attached hereto and incorporated
herein by reference, the parties recognize and agree that the Executive may
engage in other business activities that do not conflict with the business and
affairs of the Company or of the Partnership or interfere with the Executive’s
performance of his duties and responsibilities hereunder.  Additionally, the
covenants set forth in Annex I shall apply to the Executive from the Date of
Termination according to the terms set forth on Annex I.

 

(b)           The Executive, in entering into this Agreement, hereby agrees and
acknowledges that the restrictions and covenants set forth in Annex I are
consonant with public policy, and fair and reasonable provisions for the
protection of the Company’s and its affiliates’ legitimate business interests
including, without limitation, the protection of confidential information, trade
secrets, goodwill and the business contacts which the Executive has established
and developed, and will establish and develop, in the course of performing his
duties for the Company and its affiliates.  The Executive further acknowledges
and agrees that the non-competition restrictions set forth in Annex I are
supported by fair and reasonable consideration independent from continuation of
employment, and notice of the non-competition agreement set forth herein was
provided to Executive at least ten (10) business days before the applicable
non-competition restrictions were to be effective.  The Executive has the right
to consult with counsel prior to signing this Agreement and entering into the
non-competition restrictions set forth herein, and the Executive expressly
acknowledges and agrees that he has had sufficient opportunity to do so prior to
his entry into this Agreement.  The Executive further acknowledges and agrees
that: (i) the non-competition restrictions set forth in Annex I are no broader
than necessary to protect the legitimate business interests of the Company,
including the protection of its trade secrets, confidential information, and
goodwill, and (ii) the geographic reach of the restrictions on Executive’s
business activity set forth in Annex I are consistent with the geographic area
in which the Executive will have provided services on behalf of the Company or
its affiliates.  The Executive also agrees that the Company’s legitimate
business interests could not be adequately protected through an alternative
restrictive covenant other than the non-competition restrictions set forth in
Annex I.

 

2

--------------------------------------------------------------------------------



 

The Executive and the Company further agree that the non-competition
restrictions set forth in Annex I are supported by mutually agreed upon
consideration set forth herein, which consideration includes the Garden Leave
Payment (as defined in Annex I).  For the avoidance of doubt, the Executive is a
sophisticated businessperson who has entered into the non-competition
restrictions set forth herein knowingly and voluntarily, and the Executive
represents that such restrictions are compliant in all respects with the
Massachusetts Noncompetition Agreement Act, M.G.L. c. 149, §24L.

 

4.             Duty of Loyalty; Indemnification.

 

(a) The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty to act in the best interests of the Company and of the
Partnership Group. In keeping with such duty, the Executive shall, during the
Term, make full disclosure to the Company of all business opportunities
pertaining to the business of the Company or of the Partnership or any of its
subsidiaries and, during the Term, shall not appropriate for the Executive’s own
benefit business opportunities concerning the business of the Company, the
Partnership or any of its subsidiaries, except as otherwise permitted by the
non-competition covenants set forth in Annex I or as consented to in writing by
the Board.

 

(b) The Company shall indemnify the Executive to the extent permitted by the
Company’s fourth amended and restated limited liability company agreement, as
amended and/or restated from time to time, and by applicable law, against all
costs, charges and expenses, including without limitation, attorney’s fees,
incurred or sustained by the Executive in connection with any claim against
Executive and in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of being an officer, director or
employee of the Company or of the Partnership or any of its subsidiaries. In
connection with the foregoing, the Executive will be covered under any liability
insurance policy that protects the other officers and directors of the Company,
subject to the terms and conditions of such policies.

 

5.             Place of Performance.  Subject to such business travel from time
to time as may be reasonably required in the discharge of his duties and
responsibilities as the Executive Vice President and General Counsel of the
Company and while serving as the Executive Vice President and General Counsel of
the Partnership, the Executive shall perform his obligations hereunder in, or
within forty (40) miles of, Waltham, Massachusetts.

 

3

--------------------------------------------------------------------------------



 

6.             Compensation.

 

(a)           Base Salary.  During the Term, the Executive shall be paid an
annualized base salary of $500,000.00, subject to increase at any time during
the Term and at the commencement of the renewal term (if any), if so determined
by the Compensation Committee of the Board (the “Compensation Committee”), it
being acknowledged by the Executive that the Compensation Committee shall have
the authority, but not the obligation, to increase the Executive’s base salary,
however the Compensation Committee shall not decrease the Executive’s base
salary without the Executive’s consent. The Executive’s base salary, as may be
increased in accordance with this Section 6(a), is hereafter referred to as
“Base Salary”. The Base Salary shall be paid in equal installments pursuant to
the Company’s customary payroll policies and procedures in force at the time of
payment, but in no event less frequently than monthly.

 

(b)           Bonus.  From time to time during the Term, the Executive may
receive a cash bonus (a “Bonus”) in an amount to be determined at the discretion
of the Compensation Committee.  Each Bonus hereunder, if any, shall be paid to
the Executive no later than March 15 of the calendar year immediately following
the calendar year in which such Bonus is earned.

 

(c)           Incentive Compensation.

 

(i)            During each calendar year that the Executive is employed
hereunder, the Executive shall participate in the annual short-term incentive
compensation plan set forth in Exhibit A hereto (the “STIP”), and the
Executive’s STIP target shall be set at his then annualized Base Salary.

 

(ii)           During the Term, the Executive shall participate in any long-term
incentive plan(s) made available to the Company’s officers or other employees,
subject to the terms of such plans (if any) and such additional criteria as the
Compensation Committee may determine from time to time.  The methodology for
determining availability of awards to executive officers under such long-term
incentive plan(s) is described in Exhibit B hereto.

 

(iii)          The Executive shall be paid any STIP payment earned by him for
calendar year 2018 pursuant to the terms of the 2018 Employment Agreement, which
payment, if any, will be provided to the Executive at the time that such payment
would have been provided to the Executive if the 2018 Employment Agreement was
still in effect.

 

(d)           Reimbursements.  During the Term, the Company shall pay or
reimburse the Executive for all reasonable expenses incurred by the Executive on
business trips, and for all other business and entertainment expenses reasonably
incurred or paid by him during the Term in the performance of his services under
this Agreement, in accordance with past practice and with the Company’s expense
reimbursement policy as in effect from time to time, upon presentation of
expense statements or vouchers or such other supporting documentation as the
Company may reasonably require.

 

(e)           Fringe Benefits.  During the Term, the Executive shall be entitled
to participate in the Company’s health insurance, 401(k) and other benefit plans
in accordance with

 

4

--------------------------------------------------------------------------------



 

Company policies and on the same general basis as other executives of the
Company.  During the Term, the Company also will provide the Executive with
additional fringe benefits consistent with benefits that have been provided to
him under prior arrangements and in accordance with past practice, and with such
other benefits as may be approved by the Compensation Committee.

 

(f)            Vacation.  During the Term (including the renewal period, if
any), the Executive shall be granted 30 days of paid vacation for each calendar
year with any unused vacation days to be subject to the Company’s standard
vacation policy with respect to the carryover or payment for any such unused
vacation days.

 

7.             Separation from Service.

 

(a)           In General.  If the Executive’s employment is terminated for any
reason, he (or his estate) shall be paid on the Date of Termination (i) all
amounts of Base Salary due and owing up through the Date of Termination,
(ii) any earned but unpaid Bonus, (iii) all reimbursements of expenses
appropriately and timely submitted, and (iv) any and all other amounts,
including vacation pay, that may be due to him as of the Date of Termination
(the “Accrued Obligations”).  Additionally, the Executive shall be entitled to
retain the following items currently supplied to him by the Company: (i) iPad;
and (ii) smartphone, including all information contained on the smartphone and
the then current telephone number for such smartphone, it being acknowledged and
agreed by the Executive that all information contained on the smartphone shall
remain subject to the provisions of Section 9 below. Promptly following the Date
of Termination, the Executive shall return to the Company all confidential and
proprietary information of the Company in his possession.

 

(b)           Termination Due to the Death or Disability of Executive.  The
Executive’s employment hereunder shall be terminated automatically upon the
death or Disability of the Executive.  The Company shall pay or distribute to
the Executive (or his estate) upon his termination under this Section 7(b) on
the Date of Termination or as soon as reasonably practical (but no more than ten
days) thereafter:

 

(i)            the Accrued Obligations, plus

 

(ii)           a lump sum payment of an amount equal to his Base Salary
(determined as of the Date of Termination) multiplied by 200%, plus

 

(iii)          an amount equal to the target incentive amount under the then
applicable Short-Term Incentive Plan as set forth on attached Exhibit A for the
fiscal year including the Date of Termination, multiplied by 200%, plus

 

(iv)          the Executive’s interests in the Company’s long-term incentive
plans, including, but not limited to, (a) the pro-rated cash incentive amount,
if any, earned under the Long-Term Performance-Based Cash Incentive Plan, as
determined by the Compensation Committee, and (b) the amounts of cash and/or
securities due as a result of the automatic vesting of the Executive’s interests
in grants that have been awarded to the Executive under the Global Partners LP

 

5

--------------------------------------------------------------------------------



 

Long-Term Incentive Plan and the Global Partners LP 2018 Long-Term Cash
Incentive Plan, to the extent accelerated vesting is not prohibited under the
vesting provisions of the then awarded and unvested grants, plus

 

(v)           the Company shall pay the monthly amounts due for all group
health, dental, life, disability, vision and similar insurance premiums on
behalf of the Executive and his spouse and dependents, if any, for 18 months
following the Date of Termination.

 

(c)           Termination by the Company Without Cause or by the Executive for
Reasons Constituting Constructive Termination.  The Executive’s employment
hereunder may be terminated by the Company without Cause or by the Executive for
reasons constituting Constructive Termination.  The Company shall pay or
distribute to the Executive (or his estate) upon his termination under this
Section 7(c) on the Date of Termination or as soon as reasonably practical (but
no more than ten days) thereafter:

 

(i)            the Accrued Obligations, plus

 

(ii)           a lump sum payment of an amount equal to his Base Salary
determined as of the Date of Termination multiplied by 200%, plus

 

(iii)          an amount equal to the target incentive amount under the then
applicable Short-Term Incentive Plan as set forth on attached Exhibit A for the
fiscal year including the Date of Termination, multiplied by 200%, plus

 

(iv)          the Executive’s interests in the Company’s long-term incentive
plans, including, but not limited to, (a) the pro-rated cash incentive amount,
if any, earned under the Long-Term Performance-Based Cash Incentive Plan, as
determined by the Compensation Committee, and (b) the amounts of cash and/or
securities due as a result of the automatic vesting of the Executive’s interests
in grants that have been awarded to the Executive under the Global Partners LP
Long-Term Incentive Plan and the Global Partners LP 2018 Long-Term Cash
Incentive Plan, to the extent accelerated vesting is not prohibited under the
vesting provisions of the then awarded and unvested grants, plus

 

(v)           the Company shall pay the monthly amounts due for all group
health, dental, life, disability, vision and similar insurance premiums on
behalf of the Executive and his spouse and dependents, if any, for 18 months
following the Date of Termination, plus

 

(vi)          Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to the
Executive or for the Executive’s benefit pursuant to this Section 7(c) (“Covered
Payments”) constitute parachute payments (“Parachute Payments”) within the
meaning of Section 280G of the Code (as defined below), are not eligible for
exemption

 

6

--------------------------------------------------------------------------------



 

pursuant to Q/A-6(a)(2) of Treas. Reg. § 1.280G-1, and will be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any interest or penalties with respect to such excise tax
(collectively, the “Excise Tax”), then the Company shall pay to the Executive,
no later than the time the Excise Tax is required to be paid by the Executive or
withheld by the Company, an additional amount (the “Gross-up Payment”) equal to
the sum of the Excise Tax payable by the Executive, plus the amount necessary to
put the Executive in the same after-tax position (taking into account any and
all applicable federal, state, local and foreign income, employment and excise
taxes (including the Excise Tax and any income and employment taxes imposed on
the Gross-up Payment)) that he would have been in if the Executive had not
incurred any tax liability under Section 4999 of the Code.  Any determination
required under this Section 7(c)(vi), including whether any payments or benefits
are Parachute Payments, shall be made by the Company in good faith. The
Executive shall provide the Company with such information and documents as the
Company may reasonably request in order to make a determination under this
Section 7(c)(vi). The Company’s determinations shall be final and binding on the
Company and the Executive; provided, however, that in the event of a dispute
with the Internal Revenue Service, the parties will revise the determinations as
necessary to comply with regulatory requirements in accordance with the Internal
Revenue Service’s interpretations.

 

(d)           Termination by the Company for Cause.  The Company may terminate
the Executive’s employment hereunder for Cause following: (i) reasonable notice
to the Executive setting forth in detail the nature of such Cause and the date
and time established for a hearing before the Board, which notice shall be
deemed reasonable if provided not less than fifteen (15) business days from the
date of such notice, (ii) an opportunity to be heard before the Board at the
conclusion of such notice period, at which the Executive shall be entitled to
representation by counsel, and (iii) a determination by a majority vote of the
Board that the Company has Cause to terminate the Executive’s employment.

 

(e)           Nonrenewal of the Agreement.  If the Company provides notice to
the Executive that the Company elects not to renew the Agreement at the end of
the applicable term, and the Executive does not continue to serve as the
Company’s Executive Vice President and General Counsel following the expiration
of this Agreement pursuant to a different employment agreement with the Company,
the Company shall pay the Executive upon the expiration of the Agreement, or as
soon as reasonably practical (but no more than ten days) thereafter, any Accrued
Obligations plus a lump sum payment equal to 200% of the Executive’s then Base
Salary. Additionally, within ten days following the Compensation Committee’s
determination of the payout earned by the STIP participants for the year in
which the Executive’s employment was terminated, the Executive shall also
receive payment of the performance-based and discretionary components, if any,
of his STIP award for such year.

 

(f)            Definitions.

 

(i)            For the purposes of this Agreement, “Cause” shall mean the
Executive (A) has engaged in gross negligence or willful misconduct in the

 

7

--------------------------------------------------------------------------------



 

performance of his duties, (B) has committed an act of fraud, embezzlement or
willful breach of a fiduciary duty to the Company or any of its subsidiaries
(including the unauthorized disclosure of any material secret, confidential
and/or proprietary information, knowledge or data of the Company or any of its
subsidiaries); (C) has been convicted of a crime involving fraud or moral
turpitude or any felony or (D) has breached any material provision of this
Agreement or any of the restrictions and covenants set forth in Annex I hereto
other than as a result of the Executive’s inability to perform his obligations
hereunder solely due to his poor physical or mental health.  The Executive must
be provided a written notice from the Company, giving him at least 30 days to
affect a cure of any claimed occurrence under (A), (B) or (D) above that is
capable of being cured, prior to the delivery of any notice described under
Section 7(d)(i) hereof.

 

(ii)           “Change in Control” shall occur upon: (A) the date that any one
person, entity or group (other than the successors to the interests of Alfred
Slifka, and other than Richard Slifka or Eric Slifka or their respective family
members or entities they control, individually or in the aggregate, directly or
indirectly (collectively referred to hereinafter as the “Slifkas”)) acquires
beneficial ownership of the membership interests of the Company that, together
with the membership interests of the Company already owned beneficially by such
person, entity or group, constitutes more than 50% of the total voting power of
the membership interests of the Company; provided, however, if any one person,
entity or group is considered to control, directly or indirectly, more than 50%
of the total voting power of the membership interests of the Company, the
acquisition of additional membership interests by the same person, entity or
group shall not be deemed to be a Change in Control; (B) a consolidation or
merger (in one transaction or a series of related transactions) of the Company
pursuant to which the holders of the Company’s equity securities immediately
prior to such transaction or series of related transactions would not be the
beneficial owners immediately after such transaction or series of related
transactions of at least 50% of the voting power of the entity surviving such
transaction or series of related transactions; or (C) the sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company to a person other than the
Slifkas or any of them. In all respects, the definition of “Change in Control”
shall be interpreted to comply with Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto; provided, however, an interpretation
in compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control.

 

(iii)          “Constructive Termination” means termination of this Agreement by
the Executive as a result of any (A) substantial diminution, without the
Executive’s written consent, in the Executive’s working conditions consisting of
(1) a material reduction in the Executive’s duties and responsibilities, (2) any

 

8

--------------------------------------------------------------------------------



 

change in the reporting structure so that the Executive no longer reports solely
to the President and Chief Executive Officer of the Company, or (3) a relocation
of the Executive’s place of work further than forty (40) miles from Waltham,
Massachusetts, or (B) a material breach of this Agreement by the Company.  To be
able to terminate his employment with the Company for Constructive Termination,
the Executive must provide notice to the Company of the existence of any of the
conditions set forth in the immediately preceding sentence within 90 days of his
becoming aware of the initial existence of such condition(s), and the Company
must fail to remedy such condition(s) within 30 days of such notice.  In no
event shall the Date of Termination in connection with a Constructive
Termination occur any later than one year following the notice of the existence
of the condition(s) constituting a Constructive Termination hereunder. For
purposes of clarification, Constructive Termination shall not include a change
in reporting structure as a result of the Company becoming a subsidiary of an
unrelated entity, including, without limitation, a change whereby the Executive
is not the chief legal officer or general counsel of the acquiring or parent
entity or must report to the chief legal officer or general counsel of a
currently unaffiliated parent corporation or entity.

 

(iv)          “Disability” shall mean a physical or mental condition which
(A) renders the Executive, with or without reasonable accommodation, unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (B) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, results in the Executive
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.

 

(g)           Notice of Termination.  Any termination or non-renewal (except due
to the death of Executive) by the Company or the Executive shall be communicated
by written Notice of Termination to the other party hereto.   For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which (i) shall
state the effective date of such termination, (ii) shall indicate the specific
termination provision in this Agreement relied upon and (iii) shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.  Any
such notice shall be provided in accordance with the requirements of Section 20
hereof. Any notice of voluntary termination by the Executive or of termination
without Cause by the Company shall be given 60 days in advance of such
termination.  Any notice of Constructive Termination by the Executive shall be
given by the Executive within 90 days of his becoming aware of the existence of
the condition upon which the Constructive Termination is based.

 

(h)           Deemed Resignation.  If the Executive’s employment is terminated
for any reason, then such termination shall constitute an automatic resignation
of the Executive as an officer of the Company and each affiliate of the Company,
and, if applicable, an automatic resignation of the Executive from the Board and
from the board of directors of any affiliate of the Company and from the board
of directors or similar governing body of any corporation, limited

 

9

--------------------------------------------------------------------------------



 

liability company or other entity in which the Company or any of its affiliates
holds an equity interest and with respect to which board or similar governing
body the Executive serves as the Company’s or such affiliate’s designee or other
representative.

 

(i)            Date of Termination.  The “Date of Termination” shall mean
(i) the date of death, if the Executive’s employment is terminated because of
death, (ii) the date the Executive is determined to have a Disability, if the
Executive’s termination is based on his Disability, and (iii) if the Executive’s
employment is terminated for any other reason (including, without limitation,
non-renewal), the date specified in the Notice of Termination, which date shall
be in accordance with the timing rules set out in (d) or (g) of this Section 7,
as applicable. With respect to any compensation payable under this Agreement
that is subject to Section 409A of the Code, references to the Executive’s Date
of Termination or termination of employment (and variations thereof) shall be
deemed to refer only to the Executive’s “separation from service” within the
meaning of Section 1.409A-1(h) of the U.S. Treasury Regulations, applying the
default terms thereof.

 

(j)            Delayed Payments.  Notwithstanding any other provision with
respect to the timing of payments under this Section 7, if, at the time of the
Executive’s termination, the Executive is deemed to be a “specified employee” 
(within the meaning of Section 409A of the Code, and any successor statute,
regulation and guidance thereto) of the Company, then only to the extent
necessary to comply with the requirements of Section 409A of the Code, any
payments to which the Executive may become entitled under Section 7 as a result
of his “separation from service” (within the meaning of Section 409A of the
Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to six months of payments
otherwise due to the Executive under the terms of this Section 7, as applicable,
plus (to the extent not prohibited by Section 409A of the Code) interest on such
amounts at the then applicable prime rate of interest as established from time
to time by Bank of America Corporation or its successor.  After the first
business day of the seventh month following the termination of the Executive’s
employment and continuing each month thereafter, the Executive shall be paid the
regular payments otherwise due to the Executive in accordance with the terms of
this Section 7, as applicable.

 

(k)           Non-disparagement.  Each of the Company and the Executive agree
not to make any disparaging comments or remarks, orally or in writing, about the
other party following the termination or expiration of this Agreement.

 

8.             Section 409A.  The parties hereto intend that this Agreement
comply with the requirements of Section 409A of the Code and the regulatory
guidance thereunder.  If any provision provided herein may result in the
imposition of an additional tax or penalty under the provisions of Section 409A
of the Code, the Executive and the Company agree to amend any such provision to
avoid imposition of any such additional tax, to the extent possible, in the
manner that the Executive and the Company mutually agree is appropriate to
comply with Section 409A of the Code; provided that, to the extent possible, any
such amendment shall minimize any decrease in the payments or benefits to the
Executive contemplated herein.

 

10

--------------------------------------------------------------------------------



 

9.                                      Confidential Information; Unauthorized
Disclosure.

 

(a)                                 During the Term and for the period ending
two years following the Date of Termination, the Executive shall not, without
the written consent of the Board or a person authorized thereby, disclose to any
person, other than an employee of the Company, the Partnership or its
subsidiaries or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
Executive Vice President and General Counsel of the Company including serving as
the Executive Vice President and General Counsel of the Partnership, any secret,
confidential and/or proprietary information, knowledge or data obtained by him
while in the employ of the Company or any of its affiliates with respect to the
Company, the Partnership or any of its subsidiaries and their respective
businesses, the disclosure of which he knows or should know will be damaging to
the Company, the Partnership or any of its subsidiaries; provided however, that
such information, knowledge or data shall not include (i) any information,
knowledge or data known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or (ii) any information, knowledge or
data which the Executive may be required to disclose by any applicable law,
order, or judicial or administrative proceeding.

 

(b)                                 The Executive acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by the
Executive, and the Company, the Partnership or its subsidiaries shall be
entitled to enforce the provisions of this Section 9 by seeking specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Section 9 but shall be in addition to all remedies available at law or
in equity, including the recovery of damages from the Executive and his agents.

 

(c)                                  Notwithstanding the foregoing,  nothing
herein (or in any other agreement between the Executive and the Company) shall
prevent the Executive from lawfully, and without obtaining prior authorization
from the Company: (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by the U.S. Securities and Exchange Commission
(the “SEC”) or any other governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to an employee individually from any Governmental Authority; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any
Governmental Authorities relating to a possible violation of law, including
providing documents or other confidential information to Governmental
Authorities; or (iv) receiving an award for information provided to the SEC or
any other Governmental Authority. This Agreement shall not be construed or
applied to require the Executive to obtain prior authorization from the Company
before engaging in any of the foregoing conduct referenced in this Section 9(c),
or to notify the Company of having engaged in any such conduct.  Further,
pursuant to the Defend Trade Secrets Act, the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is: (A) made (x) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, and (y) solely for the purpose of reporting or investigating a
suspected violation of law; (B) made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; or (C) protected
under the

 

11

--------------------------------------------------------------------------------



 

whistleblower provisions of applicable law. In the event the Executive files a
lawsuit for retaliation by the Company for the Executive’s reporting of a
suspected violation of law, the Executive may (i) disclose a trade secret to the
Executive’s attorney and (ii) use the trade secret information in the court
proceeding related to such lawsuit, in each case, if the Executive (A) files any
document containing such trade secret under seal; and (B) does not otherwise
disclose such trade secret, except pursuant to court order.

 

10.                               Payment Obligations Absolute.  Except as
specifically provided in this Agreement, the Company’s obligation to pay the
Executive the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company or the Partnership (including its affiliates) may
have against him or anyone else.  All amounts payable by the Company shall be
paid without notice or demand.  The Executive shall not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made under
any provision of this Agreement, and except as provided in Section 7(c) above,
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

 

11.                               Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and permitted
assigns and any such successor or permitted assignee shall be deemed substituted
for the Company under the terms of this Agreement for all purposes. As used
herein, “successor” and “assignee” shall be limited to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires control of the Company or
to which the Company assigns this Agreement by operation of law or otherwise in
connection with any sale of all or substantially all of the assets of the
Company, provided that any successor or permitted assignee promptly assumes in a
writing delivered to the Executive this Agreement and, in no event, shall any
such succession or assignment release the Company from its obligations
hereunder. The Company will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to all or substantially all of its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

12.                               Assignment.  The Executive shall not have any
right to pledge, hypothecate, anticipate or assign this Agreement or the rights
hereunder, except by will or the laws of descent and distribution, or delegate
his duties or obligations hereunder.

 

13.                               Governing Law.  The provisions of this
Agreement shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Massachusetts without regard to principles of conflict of
laws.  Any dispute arising out of or relating to this Agreement shall be brought
in state or federal courts, as applicable, in Suffolk County, Massachusetts.

 

12

--------------------------------------------------------------------------------



 

14.                               Entire Agreement.  The Company and the
Executive intend that this Agreement shall supersede the January 1, 2018
Employment Agreement and that this Agreement together with (i) the attached
Annex I, Exhibit A and Exhibit B hereto, (ii) that certain Amended and Restated
Deferred Compensation Agreement between the Partnership and the Executive dated
as of December 31, 2008, (iii) that certain Deferred Compensation Agreement
between Alliance Energy LLC and the Executive dated as of September 23, 2009,
(iv) those certain Global Partners LP Long-Term Incentive Plan Grants of Phantom
Units to the Executive dated June 27, 2013 and August 16, 2017, and (v) that
certain Global Partners LP 2018 Long-Term Cash Incentive Plan Award Agreement
granted to the Executive and dated October 8, 2018, as amended, constitute the
entire agreement of the parties with regard to the subject matter hereof, and
contain all of the covenants, promises, representations, warranties and
agreements between the parties with respect to such subject matter. 
Notwithstanding the foregoing, the Company and the Executive acknowledge and
agree that the restrictions on non-disclosure of information, non-competition
and non-solicitation set forth herein (including in Section 9 and Annex I
herein) shall complement and be in addition to (and not supersede or replace)
any other restrictions upon Executive with respect to non-disclosure,
non-competition or non-solicitation as set forth in any previous agreement
between Executive and the Company or any of its affiliates.  Subject to the
preceding sentence, as of the Effective Date, all understandings and agreements
preceding the Effective Date and relating to the subject matter hereof are
hereby null and void and of no further force and effect, including, without
limitation all prior employment and severance agreements, if any, by and between
the Company and the Executive; provided that, nothing contained in the foregoing
shall be deemed to supersede or make invalid any prior agreements between the
Executive and the Company concerning long-term incentive plan awards and any
agreement by and between the Executive and the Company, the Partnership or any
affiliated entity or member of the Partnership in his capacity as an interest
holder.

 

15.                               Modification.  Any modification of this
Agreement will be effective only if it is in writing and signed by the parties
hereto.

 

16.                               No Waiver.  No failure by either party hereto
at any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

17.                               Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

13

--------------------------------------------------------------------------------



 

19.                               Withholding of Taxes and Other Employee
Deductions.  The Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the Company’s employees
generally.

 

20.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand, or
by a nationally recognized overnight delivery service or mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
parties at their addresses set forth below, or to such other addresses as either
party may have furnished to the other in writing in accordance herewith except
that notices of change of address shall be effective only upon receipt.

 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St., Suite 500
Waltham, Massachusetts 02454-9161
Attention: President and Chief Executive Officer and the Chairman of the Board

 

with a copy to:

 

Brenda K. Lenahan
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

with a copy to:

 

Michael A. Hickey

Goulston & Storrs, P.C.
400 Atlantic Ave.
Boston, Massachusetts 02110

 

21.                               Headings.  The section headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of January 1,
2019.

 

 

GLOBAL GP LLC

 

 

 

By:

/s/ Eric Slifka

 

 

Eric Slifka

 

 

President & CEO

 

 

 

 

Date:

February 4, 2019

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

EDWARD J. FANEUIL

 

 

 

 

 

 

 

Date:

January 31, 2019

 

[Signature Page to Faneuil Employment Agreement]

 

15

--------------------------------------------------------------------------------



 

ANNEX I

 

Non-Competition and Non-Solicitation Provisions

 

Non-competition; Non-solicitation.

 

(a)                                 During the Term, and in the event that the
Executive’s employment is terminated for any reason other than Executive’s death
or a termination of Executive’s employment by the Company without Cause, then
for a period of one (1) year following the Date of Termination (the “Restrictive
Period”), the Executive shall be prohibited from working (as an employee,
consultant, advisor, director or otherwise), engaging in, or acquiring or
investing in, any business having assets engaged in the following businesses in
New England and the other geographic areas in which the Company or any of its
affiliates is conducting business as of the Date of Termination (the “Restricted
Businesses”): (i) wholesale or retail marketing, sale, distribution and
transportation of refined petroleum products, crude oil, renewable fuels
(including ethanol and biofuels), and natural gas liquids (including ethane,
butane, propane and condensates); (ii) the storage of refined petroleum products
and/or any of the other products identified in clause (i) of this paragraph in
connection with any of the activities described in said clause (i); (iii) the
retail sale of convenience store items and sundries and related food service,
whether or not related to the retail sale of refined petroleum products
including, without limitation, gasoline; (iv) bunkering; and (v) any other
business in which the Company or its affiliates (a) becomes engaged during the
period Executive is employed by the Company or any of its affiliates, or (b) is
preparing to become engaged as of the time that Executive’s employment with the
Company or any of its affiliates ends and, with respect to parts (a) and (b) of
this clause (v), the Executive has participated in or obtained Confidential
Information about such business or anticipated business.

 

(b)                                 As further consideration for the covenants
made by the Executive in part (a) of this Annex I, the Company agrees that,
during the Restrictive Period (so long as the Executive’s employment does not
terminate due to the Executive’s death or a termination of the Executive’s
employment by the Company without Cause), the Company will provide the Executive
with a total payment equal to fifty percent (50%) of the Executive’s highest
annualized Base Salary paid by the Company within the two years preceding the
Date of Termination (the “Garden Leave Payment”), which Garden Leave Payment
will be divided into twelve (12) substantially equal installments, with the
first installment being paid on the Company’s first monthly pay date that
follows the Date of Termination and the remaining eleven (11) installments being
paid on the Company’s monthly pay dates that follow thereafter; provided,
however, the Company shall have no obligation to provide Garden Leave Payments
in the event that the Executive breaches any of the terms of part (a) of this
Annex I.

 

(c)                                  During the Restrictive Period, the
Executive also shall not directly or indirectly solicit any employees,
contractors, vendors, suppliers or customers of the Company or any of its
affiliates to cease to be employed by or otherwise do business with the Company
or any of its affiliates, or to reduce the same, or to be employed or otherwise
do business with any Restricted Business.  Notwithstanding any provision of this
Annex I to the contrary, the Executive may own

 

--------------------------------------------------------------------------------



 

up to 3% of a publicly traded entity that is engaged in one or more of the
Restricted Businesses.  If any court determines that any of the provisions of
this Annex I are invalid or unenforceable, the remainder of such provisions
shall not thereby be affected and shall be given full effect without regard to
the invalid provisions. If any court construes any of the provisions of this
Annex I, or any part thereof, to be unreasonable because of the duration of such
provision or the geographic scope thereof, such court shall have the power to
reduce the duration or restrict the geographic scope of such provision and to
enforce such provision as so reduced or restricted.  Notwithstanding the
foregoing or any other provision of this Annex I, nothing in this Annex I shall
limit the Executive’s ability to perform services in any capacity or invest in
any of the following: (I) money management firm; (II) investment partnership;
(III) investment or private equity firm; or (IV) private equity or other
investment fund; except that if any such firm, partnership or fund referenced in
subsections (I) through (IV) contemplates or makes direct investments in the
Partnership Group or in any Restricted Business, the Executive must recuse
himself and may not personally, in any respect, be actively involved, actively
participate, or directly invest, and must fully comply with the provisions of
this Annex I.

 

The Executive expressly acknowledges and agrees that he had sufficient time (and
at least ten business days) to consider the terms of this Annex I before
entering into this Agreement.

 

Any restrictions on the Executive otherwise prohibited under this Annex I may be
waived only by express written permission of the Conflicts Committee of the
Board.

 

2

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Short-Term Annual Cash Incentive Plan

 

The Executive shall participate in (i) the 2019 short-term cash incentive plan
described below, (ii) a 2020 and a 2021 short-term incentive plan, and (iii) in
the event of a renewal term under the Agreement to which this Exhibit A is
attached, the Executive also shall participate in a 2022 STIP.

 

During the first calendar quarter of 2019, the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) will establish
(a) threshold financial metrics required to be met for any cash incentive amount
to be awarded under the 2019 STIP in respect of calendar year 2019 (the
“financial metrics”), and (b) a discretionary cash component for the amount of
the cash incentive (if any) to be awarded under the 2019 STIP regardless of
whether the financial metrics threshold are or are not met or exceeded.  The
targets, metrics (including any thresholds) and discretionary component
established by the Compensation Committee shall be set forth in a payout grid,
[a copy of which shall be provided to the Executive for his review as soon as
possible.]  The parties agree that the 2019 STIP design provides that, unless
the parties otherwise agree, 50% of the cash incentive amounts (if any) earned
for 2019 will be determined by the Compensation Committee based upon the
Partnership’s achievement of the financial metrics, and 50% of the cash
incentive amounts (if any) for 2019 will be determined at the discretion of the
Compensation Committee.  Under the 2019 STIP, the Executive’s “award target”
cash incentive amount is 100% of his Base Salary, and his 2019 maximum cash
incentive amount is 200% of his Base Salary.

 

During the first calendar quarter of each year following 2019 in which this
Agreement is in effect, the Compensation Committee shall establish (a) threshold
financial metrics required to be met for any cash incentive amount to be awarded
under the STIP in respect of calendar year, and (b) a discretionary cash
component for the amount of the cash incentive (if any) that will be awarded
under the STIP for such calendar year regardless of whether the financial
metrics threshold are or are not met or exceeded.  The targets, metrics
(including any thresholds) and discretionary component established by the
Compensation Committee shall be set forth in a payout grid for the applicable
year, [a copy of which shall be provided to the Executive for his review.] The
STIP design for the applicable calendar year shall be developed by the
Compensation Committee in consultation with its compensation consultant.

 

Awards under any STIP provided hereunder, if applicable, shall be paid within 2½
months of the end of the calendar year to which the STIP applies; provided,
however, that if the Partnership has not completed its audited consolidated
financial statements within 2½ months of the end of that fiscal year, the award
shall be paid within 5 business days following completion of the Partnership’s
audited consolidated financial statements for such fiscal year, but in no event
later than September 30 of the year following the end of the applicable fiscal
year; and further provided, that any such payment shall be made in a manner that
is either exempt from, or in compliance with, Section 409A of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto (collectively, “Section 409A”).

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Methodology for Determining Availability of Awards

to Executive Officers under Long-Term Incentive Plan(s)

 

It is the Company’s intention to grant long-term incentive awards to the
Company’s executive officers and certain other officers and employees on an
annual basis, provided that the Partnership’s financial performance is
satisfactory, in the sole discretion of the Compensation Committee.

 

In determining whether, and to what extent and amount, an award is available for
an executive officer for a particular year, the Compensation Committee will use
the methodology described below.

 

A.            The Compensation Committee will start with the then 5-year average
of total direct compensation for the executive officer’s position across the
peer group of companies developed by the Compensation Committee’s compensation
consultant (the “Applicable TDC”).  This will be calculated by the Compensation
Committee’s compensation consultant at the 10th percentile, the 25th percentile,
the median, the average, the 75th percentile and the 90th percentile.

 

B.            The Compensation Committee will then subtract from the Applicable
TDC:

 

(i)            The executive officer’s annual Base Salary for the year for which
performance is being evaluated for the proposed award (the “Performance Year”);
plus

(ii)           The greater of (a) the executive officer’s STIP target for the
Performance Year, or (b) the executive officer’s earned STIP award in respect of
the Performance Year; plus

(iii)          The sum of all amount(s) under any short-term bonus and/or other
incentive plan(s) that were earned by the Executive for the Performance Year,
which amounts shall not include: (a) any amounts included in Subsection
B.(ii) above, (b) any amounts attributable to the June 2013 and August 2017 LTIP
Unit grants to the Executive, or (c) any portion of the Long-Term Cash Incentive
Plan Award granted to the Executive with respect to fiscal year 2017 on
October 8, 2018.

 

The difference remaining after the subtraction from the Applicable TDC of the
amounts described in Subsections B.(i) through B.(iii) above is the “Maximum
Available Award Amount” for such executive officer under the long-term incentive
plan in respect of the Performance Year.

 

C.            The Compensation Committee will compare the Partnership’s
performance during the Performance Year against the performance of the
Partnership’s peer group of companies for such year, and adjust the Maximum
Available Award Amount for such executive officer to reflect the Partnership’s
relative performance.  For example, if the

 

--------------------------------------------------------------------------------



 

Partnership’s performance is at the median level as compared against the peer
group of companies, then the Compensation Committee would consider awarding the
median amount of the executive officer’s Maximum Available Award Amount, taking
into account the executive officer’s personal performance for such year.

 

D.            The terms of the long-term incentive award, including without
limitation the form of award (cash, stock, phantom units or other), the vesting
period and schedule, the form of grant agreement, etc., in all respects would be
determined by the Compensation Committee in its sole and exclusive discretion.

 

2

--------------------------------------------------------------------------------